1-14DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to RCE filed on 06/24/2022.
Claims 1-3, 8-10, 13 have been amended.
Claims 1-14 have been examined and rejected. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist (US20170187641A1).  
Regarding Claim 1, Lundqvist discloses a method of communication between communication devices (see FIG. 5) comprising: 
a) connecting, through a communication system, a plurality of-communication devices including a plurality of source entities and a plurality of destination entities via a local area network (see FIG. 5, para 138, a plurality of sender-receiver pairs. Each sender-receiver pair uses at least one communication path, shown with arrows, for communication between the sender and the receiver; also see paragraphs 153-154, an access point (receiver) receives data packets from multiple senders, queues them in separate queues, before transmitting to each destination (receiver)); 
b) sending, by the source entities, a plurality of data packets to a local area network access point using the local area network (see para 153, FIG. 6 depicting the details, two senders send packets through a network, typically over a different communication path for each user, to the network node with the scheduler… The scheduler may for example be part of a base station); and 
c) distributing the data packets by the local area network access point, to the destination entities using the local area network such that the plurality of data packets from the source entities are queued, at the local area network access point for receipt by each destination entity in a separate non- interdependent queue (see para 153, FIG. 6, downlink transmission where the data packets are queued in the base station before transmission, but those skilled in the art understand that it can also be used for uplink transmission).
Lundqvist discloses plurality of sender (source) entities. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, so that the cellular network environment is replaced by a local area network, based on the KSR rational F - Known work in one field of endeavor (cellular network) may prompt variations of it for use in either the same field or a different one (local area network) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claims 2, 9, Lundqvist discloses: b1 after step b) and prior to step c), determining an order for the destination entities, wherein, in step c), the local area network access point distributes the data packets from the separate non-interdependent queues to the destination entities sequentially according to the order (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues, and at para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order).

Regarding Claim 8, Lundqvist discloses a communication system (see FIG. 5) comprising: 
a plurality of communication devices connected through the communication system for a communication session, including a plurality of source entities configured to send a plurality of data packets via a local area network and a plurality of destination entities configured to receive the data packets using the local area network (see FIG. 5, para 138, a plurality of sender-receiver pairs. Each sender-receiver pair uses at least one communication path, shown with arrows, for communication between the sender and the receiver); and 
a local area network access point configured to receive the plurality of data packets from the source entities using the local area network (see para 153-154, FIG. 6 depicting the details, two senders send packets through a network, typically over a different communication path for each user, to the network node with the scheduler… The scheduler may for example be part of a base station … an access point (receiver) receives data packets from multiple senders, queues them in separate queues, before transmitting to each destination (receiver)); 
and queue the plurality of data packets from the source entities in a separate non-interdependent queue for each destination entity for distribution (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues).
Lundqvist discloses plurality of sender (source) entities. However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, so that the cellular network environment is replaced by a local area network, based on the KSR rational F - Known work in one field of endeavor (cellular network) may prompt variations of it for use in either the same field or a different one (local area network) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist (US20170187641A1) in view of Ohta (US20210111841A1).
Regarding Claim 3, Lundqvist discloses a method of communication between communication devices (see FIG. 5) comprising: 
a) connecting, through a communication system, a plurality of communication devices including a plurality source entities and a plurality of' destination entities for a communication session via a local area network (see FIG. 5, para 138, a plurality of sender-receiver pairs. Each sender-receiver pair uses at least one communication path, shown with arrows, for communication between the sender and the receiver); 
b) sending, by the source entities, a plurality of data packets to an local area network access point using the local area network (see para 153-154, FIG. 6 depicting the details, two senders send packets through a network, typically over a different communication path for each user, to the network node with the scheduler… The scheduler may for example be part of a base station … also see paragraphs 153-154, an access point (receiver) receives data packets from multiple senders, queues them in separate queues, before transmitting to each destination (receiver)); 
c) arranging, at the local area network access point, the plurality of data packets from the source entities in a separate non-interdependent queue for each destination entity (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows… each queue may be associated with one sender or one receive);
d) determining an order for the destination entities (see para 156, For improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, according to this embodiment the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order); and 
e) transmitting, using the local area network the data packets to the destination entities in at least one transmission cycle (see para 166, the network policy limits a total congestion volume of network traffic from the sender or network traffic to the receiver during a time period /i.e. representing the transmission cycle), each transmission cycle including (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues, and at para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order), the number of data packets not exceeding a set maximum (see para 142, The scheduler will increase the serving rate of a specific queue at expense of the other queues when the congestion credit signals in the queue exceed the full path congestion marking of the packets traversing the queue. This requires the scheduler to have an estimate of the full path congestion/i.e. representing a set maximum number of packets).
Lundqvist does not disclose details regarding attempting transmission for each destination, i.e. it does not disclose details regarding the limitation: attempting transmission of the number of data packets for each destination entity includes checking whether transmission was successful and, if not, repeating attempting transmission until eitheror a set transmission count is exceeded.
Ohta discloses this limitation: see para 102, the PDCP processing unit acquires a maximum retransmission count within which retransmission is permitted. That is retransmission of a packet is executed when a NACK indicating that a packet has not been received correctly is sent back from the device on the reception side, and, since a throughput is degraded if the retransmission is repeated limitlessly, an allowable maximum retransmission count is set. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, to include attempting retransmissions within a count, as taught by Ohta, to enable low latency requirements using buffer control (see Ohta, para 74), and based on the KSR rational F - Known work in one field of endeavor (cellular network) may prompt variations of it for use in either the same field or a different one (local area network) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
 
Regarding Claim 10, Lundqvist discloses the communication system of Claim 8, wherein: 
the local area network access point includes a scheduler configured to determine an order for the destination entities (see para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled (by base station scheduler) based on the at least one first parameter and the priority classes/i.e. according to an order); and 
the local area network access point is configured to distribute the packets by transmitting the data packets in at least one transmission cycle (see para 166, the network policy limits a total congestion volume of network traffic from the sender or network traffic to the receiver during a time period /i.e. representing the transmission cycle), each transmission cycle including (see para 154, FIG. 6 depicting multiple queues, each queue may be associated with one or more users, bearers, sessions or flows. To determine which data packets belong to which queue a classifier uses some characteristics of the data packets, such as addresses, flow identifiers, port numbers or bearer identifiers to select which queue it should be stored in before being transmitted over the shared communication link… each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in/i.e. representing separate non-interdependent queues, and at para 156, for improved quality of service the data packets of the different queues are associated with a bearer, a session or a flow which have a priority class among a plurality of priority classes. Hence, the resources of the communication link are scheduled based on the at least one first parameter and the priority classes/i.e. according to an order).
Lundqvist does not disclose: attempting transmission of the number of' data packets to each destination entity includes checking whether transmission was successful and. if not, repeating attempting transmission until either a set transmission count is exceeded.
Ohta discloses this limitation: see para 102, the PDCP processing unit acquires a maximum retransmission count within which retransmission is permitted. That is retransmission of a packet is executed when a NACK indicating that a packet has not been received correctly is sent back from the device on the reception side, and, since a throughput is degraded if the retransmission is repeated limitlessly, an allowable maximum retransmission count is set. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system disclosed by Lundqvist, to include attempting retransmissions within a count, as taught by Ohta, to enable low latency requirements using buffer control (see Ohta, para 74), and based on the KSR rational F - Known work in one field of endeavor (cellular network) may prompt variations of it for use in either the same field or a different one (local area network) based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
 
Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist in view of Ohta, in view of Taniguchi (US9768917B2).
Regarding Claims 4 and 11, Lundqvist in view of Ohta does not disclose details regarding: if the set transmission count is exceeded, a destination entity to which the transmission of data packets was unsuccessful is marked with a poor coverage flag for a set time period.
Taniguchi discloses this limitation: see column 10, lines 31-40, FIG. 9, if the determining unit determines that the process of determining the number of times of the retransmission process is to be started (Yes in Op. 1), the determining unit clears check flags for global destinations GDs (in Op. 3). Examiners Note: In Taniguchi, if retransmission of packets is required, the destination flag is cleared and if retransmission is not required, the flag is not used. This is a design issue and the setting of flag could be altered based on system design.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to set or clear a flag at the destination if retransmission is required, as taught by Taniguchi, to improve the data packet arrival rate at the target node (see Taniguchi, Background) and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Regarding Claims 5 and 12, Lundqvist in view of Ohta does not disclose details regarding: the poor coverage flag is removed from a destination entity when a successful transmission is made to said destination entity within the set transmission count.
Taniguchi discloses this limitation: see column 10, lines 31-40, FIG. 9, if the determining unit determines that the process of determining the number of times of the retransmission process is not to be started (No in Op. 1), the determining unit stands by until the determining unit determines that the process is to be started. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to set or clear a flag at the destination if retransmission is required, as taught by Taniguchi, to improve the data packet arrival rate at the target node (see Taniguchi, Background) and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist in view of Ohta, in view of Muralimanohar (US10318420B2).
Regarding Claim 6, Lundqvist in view of Ohta does not disclose details regarding: during step e), the order is updated based on a time since each destination entity was last served, with destination entities having a longer time since service receiving a higher priority in the order.
Muralimanohar discloses this limitation: see Claim 1, “… the information from the read queue comprises target memory banks of the read requests; tracking numbers of outstanding read requests to the target memory banks based on the information, wherein processing the write requests in the write queue in the order comprises: processing the write requests based on write latencies of the write requests and the numbers of outstanding read requests to the target memory banks, determining a total read wait time for each target memory bank comprising a product of a total latency of write requests to the target memory bank and a number of outstanding read requests to the target memory bank, and issuing the write requests by looping through the target memory banks from longest to shortest total read wait times and, for each target memory bank being looped, looping through write requests to the target memory bank from shortest to longest write latencies…”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to that the order is updated based on a time since each destination entity was last served, with destination entities having a longer time since service receiving a higher priority in the order, as taught by Muralimanohar, to reduce read and processing delays associated with target memory banks, and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Regarding Claim 13, Lundqvist in view of Ohta does not disclose details regarding: the local area network access point is configured to update the order based on a time since each destination entity was last served, with destination entities having a longer time since service receiving a higher priority in the order.
Muralimanohar discloses this limitation: see Claim 1, “… the information from the read queue comprises target memory banks of the read requests; tracking numbers of outstanding read requests to the target memory banks based on the information, wherein processing the write requests in the write queue in the order comprises: processing the write requests based on write latencies of the write requests and the numbers of outstanding read requests to the target memory banks, determining a total read wait time for each target memory bank comprising a product of a total latency of write requests to the target memory bank and a number of outstanding read requests to the target memory bank, and issuing the write requests by looping through the target memory banks from longest to shortest total read wait times and, for each target memory bank being looped, looping through write requests to the target memory bank from shortest to longest write latencies…”
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to that the order is updated based on a time since each destination entity was last served, with destination entities having a longer time since service receiving a higher priority in the order, as taught by Muralimanohar, to reduce read and processing delays associated with target memory banks, and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lundqvist in view of Ohta, in view of Zhang (US20100050181A1).
Regarding Claims 7 and 14, Lundqvist in view of Ohta does not disclose details regarding: the destination entities are configured to optionally leave the communication session; the communication system is configured to allow new destination entities to optionally join the communication session; and the order is updated anytime a destination entity disconnects from or joins the communication session.
Zhang discloses this limitation: see para 65, data table can be obtained using a control data set being stored in each node/i.e. representing the destination user buffer, and at para 72, group communication computing can well adapt to real-time changing dynamic environments, such as joining in and existing of users, status changes of communication and tasks can all be reflected in the control data set in time, which make real-time job alteration be possible, therefore, the group computing can make real-time transfer scheduling (alteration) and job scheduling (alteration).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Lundqvist and Ohta, to that the destination entities are configured to optionally leave or join the communication session; and the order is updated anytime a destination entity disconnects from or joins the communication session, as taught by Zhang, to make real time changes possible (see Zhang para 72), and also based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive as detailed below:
On page 2, the Applicant argues that: “… Lundqvist does not mention a local area network, like WIFI or the like. Lundqvist relies on a cellular network base station as its access point and not an access point connected to a local access area network…”
The Applicant is arguing about the environment of the prior art. Based on MPEP section 2141 – KSR decision using the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. Hence, using this rationale, the operating environment of Lundqvist could be modified for a LAN or WiFi.

On page 2, the Applicant argues that: "... queues described in Lundqvist are not non-interdependent because Lundqvist allows a sender-receiver pair to have more than one transmission queue. This would mean a receiver could be associated with several transmission queues making some of these transmission queues interdependent, especially if a cellular network is experiencing congestion..."
The limitation being argued is: "...distributing the data packets, by the local area network access point, to the destination entities such that the plurality of data packets from the source entities are queued, at the local area network access point, for receipt by each destination entity in a separate non-interdependent queue."
Using BRI consistent with the specification para 37, this limitation has been interpreted to mean: “the access point queues data packets destined to be transmitted to different receivers (destinations) in separate queues”. Based on this interpretation, Lundqvist discloses at paragraphs 153-154, the data packets are queued in the base station before transmission ... each queue may be associated with one or more users. To determine which data packets, belong to which queue a classifier uses some characteristics of the data packets, such as addresses to select which queue it should be stored in before being transmitted over the shared communication link. Each queue may be associated with one sender or one receiver, and the classifier may use the sender or the receiver address to determine which queue it should store the data packet in.
Hence Lundqvist clearly discloses the above limitation.

On page 2, the Applicant argues that: "... Lundqvist is silent about an arrangement where multiple senders (or source entities) send messages to a receiver, where the receiver is delegated a specific queue to manage the messages.”
The Examiner respectfully disagrees. As detailed above in Lundqvist discloses at paragraphs 153-154, an access point (receiver) receives data packets from multiple senders, queues them in separate queues, before transmitting to each destination (receiver).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472